IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,575-01


                EX PARTE WILLIAM TYRONE WASHINGTON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1345408-A IN THE 262ND DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to fifty-five years’ imprisonment. The Fourteenth Court of Appeals affirmed

his conviction. Washington v. State, No. 14-12-00466-CR (Tex. App.—Houston [14th Dist.] May

29, 2014) (not designated for publication).

        Applicant contends, among other things, that trial counsel was ineffective. The trial court

signed a timely order designating issues, but the district clerk forwarded this application before the

trial court made findings of fact and conclusions of law. See TEX . R. APP . P. 73.4(b)(5). We remand
                                                                                                      2

this application so the trial court can finish making findings and conclusions.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: November 20, 2019
Do not publish